  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

STATE OF ALABAMA,           )
                            )
     Plaintiff,             )
                            )      CIVIL ACTION NO.
     v.                     )        2:19cv118-MHT
                            )             (WO)
CHARLES KELVIN JOHNS,       )
                            )
     Defendant.             )

                          ORDER

    It is ORDERED that defendant Charles Kelvin Johns’s

motion for temporary restraining order (doc. no. 4) is

denied.    The motion for preliminary injunction remains

pending.

    DONE, this the 4th day of March, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
